internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc intl br 1-plr-113891-97 date date dear this responds to your client’s letter dated date requesting a ruling under sec_877 of the internal_revenue_code_of_1986 code that a’s loss of u s citizenship did not have for one of its principal purposes the avoidance of u s taxes under subtitle a or subtitle b of the code additional information was submitted in letters dated date and date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by penalty of perjury statements executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination a was born in country b on date u he left as a refugee in year p shortly thereafter he moved to the united_states where he attended college and graduate school and worked a became a u s citizen in year q partially in order to be able to travel more freely he remained in the united_states for seven years and his company transferred him to country c in year r a has not lived in the united_states since year r and has lived in country c with his wife and children ever since except for a period of months when he lived in country d a is now a citizen of both country b and country c and has paid taxes in country c a high tax jurisdiction since year r a has not spent more than days in the united_states in the past ten years a has no u s source income or assets except for an individual_retirement_account with a value of less than dollar_figure and a bank account with a minimal balance a has no further ties to the united_states a’s business and social activities are all based in country c where he owns his own home a has a country c drivers license and conducts all routine banking in country c all of the investments are administered in country c a does not own any interests in any partnerships or trusts a anticipates no significant plr-113891-97 changes in assets or liabilities in the next ten years a’s average net u s income_tax for the five taxable years prior to the date of expatriation did not exceed dollar_figure on date v after the effective date of sec_877 as amended by the health insurance portability and accountability act of a voluntarily relinquished his u s citizenship a’s net_worth on the date of loss of citizenship exceeded dollar_figure on the date of a’s expatriation a’s assets primarily consisted of cash money market funds stocks and bonds foreign real_estate and an individual_retirement_account a’s current_assets are generally representative of the assets he owned for the period that began five years prior to the date on which a lost u s citizenship and ending on the date a’s ruling_request was submitted with one exception in year s a sold the stock he owned in two foreign_corporations a received cash for these sales and made various foreign investments which are included on his balance_sheet these sales were reported on both a’s form_1040 and country c tax returns and income taxes were paid to both tax authorities sec_877 generally provides that a citizen who loses u s citizenship or a u s long- term resident who ceases to be taxed as a lawful permanent resident individuals who expatriate within the 10-year period immediately preceding the close of the taxable_year will be taxed on u s source income as modified by sec_877 for such taxable_year unless such loss did not have for one of its principal purposes the avoidance of u s taxes sec_2107 and sec_2501 provide special estate and gift_tax regimes respectively for individuals who expatriate with a principal purpose to avoid u s taxes a former citizen or former long term-resident will be treated as having expatriated with a principal purpose to avoid u s taxes for purposes of sec_877 sec_2107 and sec_2501 if the individual’s average income_tax_liability or the individual’s net_worth on the date of expatriation exceed certain thresholds see sec_877 sec_2107 and sec_2501 a former u s citizen whose net_worth or average tax_liability exceeds these thresholds however will not be presumed to have a principal purpose of tax_avoidance if that person is described within certain statutory categories and submits a request for a ruling within one year of the date of loss of u s citizenship for the secretary’s determination as to whether such loss had for one of its principal purposes the avoidance of u s taxes see sec_877 sec_2107 and sec_2501 the rule also applies to an individual subject_to new sec_877 who expatriated after date but on or before date and who submitted a ruling_request by date pursuant to notice_97_19 1997_1_cb_394 under notice_97_19 as modified by notice_98_34 1998_27_irb_30 an eligible former plr-113891-97 citizen will not be presumed to have a principal purpose of tax_avoidance if that former citizen submits a complete and good_faith request for a ruling as to whether such loss had for one of its principal purposes the avoidance of u s taxes notice_97_19 as modified by notice_98_34 requires that certain information be submitted with a request for a ruling that an individual’s expatriation did not have for one of its principal purposes the avoidance of u s taxes a is eligible to request a ruling pursuant to notice_97_19 as modified by notice_98_34 because a’s net_worth on the date of expatriation exceeded the threshold and because for each year in the ten-year period ending on the date of a’s loss of united_states citizenship a was present in the united_states for days or less see sec_877 sec_2107 and sec_2501 a submitted all the information required by notice_97_19 as modified by notice_98_34 including any additional information requested by the service after review of the submission accordingly based solely on the information submitted and the representations made it is held that a has made a complete and good_faith submission in accordance with sec_877 and notice_97_19 as modified by notice_98_34 it is further held that a will be not treated under sec_877 as having as one of his principal purposes for expatriating the avoidance of u s taxes because the information submitted clearly established the lack of a principal purpose to avoid taxes under subtitle a or b of the code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to a's u s tax_liability for taxable periods prior to his loss of u s citizenship or for taxable periods after his loss of u s citizenship under sections of the code other than sec_877 sec_2107 and sec_2501 a copy of this letter must be attached to a's united_states income_tax return for the year in which a obtained the ruling whether or not a is otherwise required to file a return this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-113891-97 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours reviewer office of the associate chief_counsel international
